Citation Nr: 1123210	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  08-01 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel syndrome, currently evaluated as 30 percent disabling. 

2.  Entitlement to service connection for acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran reportedly had active duty service from August 1971 to April 1976.

Regarding the Veteran's increased rating claim for irritable bowel syndrome, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in April 2002.  A statement of the case was issued in May 2002, and a substantive appeal was received in July 2002.  

Regarding the Veteran's service connection claim for acquired psychiatric disability, this matter comes before the Board on appeal from a February 2006 rating decision by an RO of the VA.  The Veteran's notice of disagreement was received in February 2007.  A statement of the case was issued in November 2007, and a substantive appeal was received in January 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On a form received in July 2002, the Veteran marked the appropriate box to indicate that he wanted a hearing before the Board at the RO (Travel Board).  In July 2002, the RO contacted the Veteran to inform him that he was on a waiting list for those who wanted to appear before the Board at the RO.  He was informed that it may be some time before he could be provided with a hearing date.  The RO provided him other options: to appear before the Board in Washington DC, withdraw his request for a hearing, or have a hearing before an RO in lieu of a Board hearing.  He was notified that unless the RO heard otherwise his name would remain on the waiting list.  The Veteran did not respond.  In a January 2003 letter, the RO reiterated that it may be a while before he was guaranteed a Travel Board hearing.  He was offered the option of a Board video conference hearing and was instructed to complete a form to specify which type of hearing he wanted.  No response was received from the Veteran.

 It does not appear to the Board that the Veteran has withdrawn his request for a Travel Board hearing in writing.  Although the VA Form 9 received in January 2008 had the box checked to indicate he did not want a hearing, this document was received in connection with the psychiatric disability claim.  In view of the several communications to the Veteran indicating that he was on the waiting list for a Board hearing and the lack of any express indication in writing that the 2002 request for a Board hearing was withdrawn, the Board must assume that the Veteran still desires such a hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing in connection with his appeal.  After the hearing is conducted, or in the event the Veteran withdraws his request or fails to report for a scheduled hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


